DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  updated 1130 affidavit is sufficient to demonstrate the applied closet prior art Lee (KR101828175B1)  is derived from the applicant’s own work (see 1.130 affidavit filed on 04/08/2021),  wherein KR101828175B1 has an publication date of Feb 12, 2018 while the effective filing date of instant application (with perfect translation of foreign priority provided on 04/06/2021) is 04/18/2018.   Hence, KR101828175B1 disqualified as prior art.   Updated searches have not provided any other better reference teaching a method forming an insoluble metal-ligand complex by mixing a ligand with a metal precursor without further chemical additive as that of instantly claimed.   For example, Kitagawa to US20140186253 discloses a method using metal ion and ligand to form metal nanoparticles inside a porous coordination polymer.  Yoo’490 to US20180254490 teaches preparing carbon support dispersion, then mixing  the carbon support dispersion with cobalt precursor and polymer ligand, heat treating to prepare cobalt core and carbon shell nanoparticle catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JUN LI/Primary Examiner, Art Unit 1796